Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency (1) - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 6/9/2020.

Required response – Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 



Specific deficiency (2) - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d), for example, but not limited to the EEAGIGILTV and SLYNTVATL peptide sequences appearing at [0297], [0298], Table 6.4.  A multiplicity of such instances appear in the specification.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendment and response filed 3/1/21 and Applicant’s amendments filed 1/11/19, 3/19/19 and 6/8/20 are acknowledged and have been entered.  

3.  Applicant’s election without traverse of Group I in the reply filed on 3/1/21 is acknowledged.

Claims 3, 4, 18-20 and 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/21.

Claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 are presently being examined.

4.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed: 

a signaling and antigen-presenting bifunctional receptor (SABR) comprising an extracellular binding domain comprising an MHC and a peptide epitope, a transmembrane domain, and a cytoplasmic signaling domain. 

The genus of cognate MHC/peptide epitope pairs is structurally diverse and broad for the full breadth of the genus or even for a same MHC molecule.

Although the instant specification discloses examples of peptide epitopes that bind to the human MHC class I molecule HLA-A2 (e.g., Table 6.3, Example 6), and peptide epitope/MHC pairs are known in the art, these examples are not representative of the structural diversity and breadth of the genus thereof of MHC molecule/peptide epitope pairs.  

Evidentiary reference HLA Nomenclature (2015) teaches that there are approximately 12,500 different human MHC (HLA) molecules alone.  The MHC recited in the instant claim is not limited to human MHC molecules. One of skill in the art was aware that HLA molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester,
DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules.  In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section).

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

Thus, the primary sequence of a peptide is does not correlate to the functional property of binding to a MHC molecule (as a prerequisite to being a peptide epitope that is recognized by and stimulates a T cell receptor on a cognate T cell when bound to a cognate MHC molecule), even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

The breadth of the genus of proteins from which a peptide epitope may derive (if the peptide is from a natural repertoire) encompasses any protein in the broad universe of structurally diverse proteins.  The skilled artisan was aware that the genus of peptides that bind to a MHC molecule, as well as those that are T cell epitopes, is very large and structurally diverse as well. The following evidentiary references underscore this point.

Evidentiary reference Ali-Khan et al (Current Protocols in Protein Science, 2002: 22.1.-22.1.19) teaches that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs.  Said reference additionally teaches that the simplest eukaryote yeast has over 6,000 ORFs and moderate amounts of post-translational processing, but in contrast, human proteomes are extremely complex with between 35,000 and 50,000 ORFs, alternative splicing of many mRNAs, and extensive, variable post-translational modifications of many proteins.  Ali-Khan et al teach that a reasonable estimate of structurally and functionally distinct protein components that can be produced from a single genome is on the order of 1,000,000 distinct components (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  

Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teach that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

In addition, the primary sequence of a peptide does not correlate to the functional property of being a peptide epitope that binds to an MHC molecule and stimulates a cognate T cell, since factors other than the primary sequence of the peptide influence immunogenicity, including intrinsic factors that come into play in vivo.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Applicant is reminded that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide epitope/MHC antigen binding domain pairs of the SABR recited in the instant claim.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such peptide epitope/MHC antigen binding domain pairs and consequently not in possession of the SABRs in which they are comprised at the time the instant application was filed.    

7.  Claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention:
a signaling and antigen-presenting bifunctional receptor (SABR) comprising an antigen presenting domain and a signal transduction domain (claims 1, 2, 5, 6, 8, 16 and 17), and that further comprises a transmembrane domain (claim 11) or a transmembrane domain and a peptide epitope (claim 51). 

The specification has not enabled the breadth of the claimed invention because the claims encompass:  a SABR that has a signal transduction domain or a cytoplasmic signaling domain, yet these said domains require the cytoplasm of a cell in order to transduce a signal, and wherein the SABR comprises a TM domain, it also requires a cell membrane that the TM domain can traverse.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed SABR can be used for its disclosed purpose which requires cell surface expression.

The specification discloses at [250] that the SABRs are able to present antigen [i.e., the peptide epitope] and induce an intracellular signal upon recognition by a T cell.  The specification discloses that SABRs have two or more distinct functional parts including, for example, one or more antigen recognition domains that are based on MHC molecules which present peptide epitopes to T cells.  The specification further discloses that the SABRs can be used for antigen-discovery in cancer, autoimmune disorders, and infectious diseases, for immunotherapeutic approaches to eliminate T cell specificities, for inducing antigen specific cytokine signaling.  

The specification discloses SABRs are expressed on a cell or on cells in a library (e.g., [0248], [0249], [0255], [0268], but does not disclose any instances wherein the protein SABR is used by itself, not expressed on a cell.  The specification discloses non-limiting examples of signal transduction domains, including cytoplasmic signaling domains, such as T cell signaling domains (Table 0.1 and [0178]), cytokine signal transduction domains (Table 0.22 and [0179]), as well as others (Table 0.3 and [0180]).   

The specification discloses “As used herein, an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell mediated immune responses” ([0140]).  

The specification further discloses “As used herein, a “signal transduction domain” refers to any domain that can transmit an extracellular signal intracellularly” ([0141]).  

The specification discloses: 

“[0142] As used herein, a “major histocompatibility molecule” (MHC) refers to a set
of cell surface proteins essential for the acquired immune system to recognize foreign molecules.  Unless otherwise noted, MHC refers to both Class I MHC and Class II MHC.

[0143] As used herein, “peptide” refers to a chain of amino acids linked to each other
by peptide bonds.

[0144] As used herein, “epitope” refers to a part of an antigen that is recognized by
the immune system. This can be by, for example, antibodies, B cells, or T cells.”

“[0147] As used herein, “transmembrane domain” refers to an amino acid sequence that traverses and is present in the cell membrane.”

Evidentiary reference US 20150139943 A1 discloses that chimeric receptors comprising an extracellular domain with affinity for a receptor and further comprising a transmembrane domain and a cytoplasmic signaling domain comprising an ITAM such as the cytoplasmic signaling domain of CD3 zeta are encoded by nucleic acid molecules for expression in cells (see entire reference, especially abstract).  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).
	
8.  For the purpose of prior art rejections, the filing date of the instant claims 11 and 51 is deemed to be the filing date of the instant application, i.e., 9/5/18, as provisional application 62/554,652 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for a SABR that comprises a transmembrane domain.

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim interpretation:  the instant claims do not recite that the SABR is isolated, thus opening up the claims to encompass additional elements. In addition, wherein a reference teaches/discloses encoding sequences for a SABR, it also teaches/discloses the SABR. As evidenced above by, Liu et al, the peptide antigen binding/presenting domain of a MHC class I molecule is formed by the alpha 1 and alpha 2 domains (while the two membrane distal domains of each of the MHC class II molecules form the antigen presenting domain of MHC class II molecules).  The specification at [0140] discloses that “As used herein an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses.”  The specification also discloses at [0142] “As used herein, a …MHC…refers to a set of cell surface proteins essential for the acquired immune system to recognize foreign molecules…MHC refers to both Class I MHC and Class II MHC”.  Thus, art reading on the extracellular region of a MHC class I molecule (alpha 1, alpha 2, alpha 3 plus or minus 2m light chain) or of a MHC class II molecule (the extracellular regions of the alpha and beta chains) meets the claim limitation recited in instant dependent claim 2, i.e., “wherein the antigen presenting domain comprises a MHC.” 

11.  Claims 1, 2, 6, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Moissini et al (J. Immunol., 2008, 180: 3601-3611, IDS reference).

Moissini et al teach a chimeric receptor comprising the MHC class II molecule HLA-DR2 extracellular and TM domains with peptide epitope MBP84-102 genetically linked to the -chain of the said MHC class II molecule, and further comprising the TCR-zeta cytoplasmic signaling domain genetically fused thereto.  Moissini et al teach the full amino acid sequence of the receptors.  Moissini et al exemplify these receptors in cell lysate and on Western Blot.  Note that the instant claims do not recite that the SABR is isolated, and thus the art exemplification also meets the claim limitations (see entire reference especially abstract, paragraph spanning pages 3601-3602, first full paragraph on page 3602, Western blot analysis section, Results first paragraph, Figures 1 and 2 and legends).  Instant claim 17 is included in this rejection because the chimeric receptor comprises a peptide linker between the leader sequence between the epitope peptide and the HLA-DR- chain sequence.  

12.  Claims 1, 2, 5, 8, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) as evidenced by an admissions in the specification at [0148] and [0143].

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (i.e., signaling domains) (see entire reference, especially figure 1 and legend, introduction section, first paragraph of results section).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

13.  Claims 1, 2, 5, 6, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Gieger et al (Blood, 2001 98: 2364-2371, IDS reference).

Gieger et al teach immunoprecipitates of chimeric receptor H-2Kb-extracellular domain-TM-TCR signal transduction domain and Western blots comprising the said chimeric receptor, wherein the components of the chimeric receptor were created by genetically linking components in a cassette fashion (i.e., are fused).  Gieger et al also teach chimeric receptors comprising the extracellular and TM regions of H-2Kb with CD28-zeta, CD4-zeta or zeta-lck receptors that stimulated signal transduction.  Gieger et al teach a class II MHC IAs extracellular region genetically linked to the zeta cytoplasmic signaling domain of lck or CD4.  Gieger et al teach an antigenic peptide (epitope) bound to the extracellular domain of the chimeric H-2Kb receptor (see entire reference, especially abstract, materials and methods, Immunprecipitation and Western blot section, page 2365 at the left column, first and second paragraphs, page 2368 at the left column, first paragraph and last paragraph, materials and methods section). 

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” 

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.  In addition, with regard to the limitation “one or more linkers” in claim 17,  the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added (e.g., Figure 1 and legend).  Therefore, the claimed chimeric receptor appears to be the same as the chimeric receptor of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the chimeric receptor of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the chimeric receptor the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

14.  Claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Jyothi et al (Naturebiotech. 2002, 20: 1215-1220, IDS reference).  

Jyothi et al teach a chimeric receptor with genetically linked immunodominant peptide epitope of MBP, the extracellular and transmembrane domains of its restricting class II MHC IAs chain, and the cytoplasmic domain of the TCR-zeta signal transduction domain in a single construct (i.e., fused), then paired with an alpha chain comprised of the extracellular and transmembrane domains of IAs linked to TCR-zeta chain. Jyothi et al exemplify cell lysates and Western blots comprising the said chimeric receptor.  Jyothi et al teach a class I MHC chimeric receptor version of the MHC class II chimeric receptor (see entire reference, especially abstract, first paragraph of results, Fig. 1 and legend, materials and methods section, paragraph spanning pages 1218-1219).  

Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
15. Claims 1, 2, 5, 6, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference) as evidenced by an admissions in the specification at [0148] and [0143].

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR-zeta, CD28 and zeta or CD28, zeta and lck. Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (epitope) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

With regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  Therefore, the claimed chimeric receptor appears to be the same as the chimeric receptor of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the chimeric receptor of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the chimeric receptor the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

16.  Claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Margalit et al (Int. Immunol. 2003, 15(11): 1379-1387, IDS reference).  

Margalit et al teach a variety of genetic constructs encoding a chimeric receptor, wherein the transmembrane (TM) and cytoplasmic domains of the zeta chain of CD3 (i.e, the latter comprises the signal transduction domain that comprises ITAMS or ‘immunoreceptor tyrosine-based activation motifs), and hence the art reference also teaches the chimeric receptor. Margalit et al teach that in one construct, an antigenic peptide epitope is genetically linked (i.e., fused) via a linker to 2m which is fused to a short peptide bridge sequence which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3 and the construct further comprises a non-covalently associated MHC class I extracellular region.  Another chimeric receptor comprises a non-covalently associated extracellular MHC class I extracellular region, and another chain comprising 2m fused to a short peptide bridge which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3.  Margalit et al also teach chimeric receptors comprising MHC class II molecules with a genetically linked autoantigenic peptide, wherein the receptor comprises CD3 zeta signaling domain.  Margalit et al teach these chimeric receptors when expressed on a cell result in activation of that cell (See entire reference, especially Figure 1 and legend, abstract, introduction para 1, first full para on page 1380, page 1384 at the last para, page 1385 at the para spanning columns 1-2, page 1380 at the first full para, page 1382 at the spanning para).  

17.  Claims 1, 2, 5, 6, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 7,319,143 (IDS reference).   

US 7,319,143 discloses a chimeric receptor comprising the extracellular domains of a MHC class I or MHC class II molecule genetically linked (fused) to a zeta signaling transduction chain polypeptide. Wherein the chimeric receptor comprises MHC class I, the 2m light chain of MHC class I is fused to a short peptide bridge sequence; wherein the chimeric receptor comprises MHC class II, the alpha 2 domain of MHC class II is fused to the transmembrane and cytoplasmic domain of CD3 zeta (a component of the T cell receptor complex), a B cell receptor polypeptide or an Fc receptor polypeptide, wherein these intracellular portions comprise signal transduction element capable of activating T cells into which the encoding nucleic acid molecules are transduced.  US 7,319,143 discloses that the chimeric receptors can further comprise a peptide epitope bound to the alpha1/alpha2 domain binding groove of MHC class I or to the alpha1/beta 1 domain binding groove of MHC class II.  In addition, US 7,319,143 discloses that an antigenic peptide epitope can be linked to the chimeric polypeptide receptor by a peptide linker (See entire reference, especially abstract, Figure 1, Figures 6A and 6B, column 7 at lines 12-20, column 9 at lines 35-67, column 10 at lines 5-64, column 11 at lines 39-47, column 11 at lines 19-35, Examples).  

18.  Claims 1, 2, 5, 8, 11, 16, 17 and 51 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 20170066802 (IDS reference).   

US 20170066802 discloses a DNA molecule encoding a chimeric polypeptide receptor comprising an MHC class I extracellular domain and transmembrane domain genetically linked (i.e., fused) to either a TCR zeta cytoplasmic signaling domain or a CD28 zeta signaling domain, and hence discloses the said receptor.  US 20170066802 discloses that flanking restriction sites were added to fragments before the fragments of the receptor were linked.  US 20170066802 discloses that an antigenic peptide epitope can be associated with the receptor on the surface of a cell (in this instance receptor modified T cells or RMTCs) and that these peptide/chimeric receptors can activate the RMTCs when a cognate TCR contacts the peptide/chimeric receptor (see entire reference, especially Figure 1, [0025], [0040], [0044], [0045], [0056]).  

With regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  Therefore, the claimed chimeric receptor appears to be the same as the chimeric receptor of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the chimeric receptor of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the chimeric receptor the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

19.  No claim is allowed.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644